DETAILED ACTION
This Non-Final Office Action is in response to the arguments, amendments, and Request for Continued Examination filed October 31, 2022.
Claims 1 and 11 have been amended. 
Claims 1 and 3-20 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 31, 2022 has been entered.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims are directed towards integrating input data from at least one buyer, one seller, and ancillary services to analyze the input data: establish a user profile, enable accurate analysis of property details, enable secure communication between buyer and seller, extract information from the input data {information} of the end user, estimate the current market value of the real estate, facilitate offers and acceptances of real estate contracts, detect and prevent fraud, and analyze input data to tokenize words in Chinese and English and link them together, and generating a document to the user to demonstrate completion of a real estate transaction and then delivering the document to the user. The claimed invention is merely describing a commonplace real estate transaction that analyzes user inputs for different services related to the home buying process and completing the transaction by generating a document (interpreted as home buying contract and deed/title). Also the input data relates to estimating the value of the real estate and extracting information from the end user. The claims are describing different aspects that are abstract idea functions of a transaction between users {people} where the transaction takes place within the realm of language translation {Chinese to English and linking of words together}. Further, the claims describe aspects of tokenizing words in English and Chinese and linking them together, which can be done through translation services or a simple indexing table. With respect to the tokenizing and linking for Chinese and English, the originally filed specification describes this within paragraphs [43-45]. Based on the considered passages, the tokenizing and linking analysis is merely language processing {which can be interpreted as translation} to further describe the abstract idea of a real estate contract process. The independent claims are directed towards a fundamental economic practice of real estate home buying between a user and needing translation within the transaction, and thus directed towards an abstract idea.
Step 2(a)(II) considers the additional elements of the independent claims to determine if they transform the abstract idea into a practical application. The additional elements are a machine learning module, wherein the data processing module is configured to perform Natural Language Processing, wherein the machine learning model further comprises a random forest approach, and the plurality of technological elements (processor, storage, program instructions, and data processing modules). The technological elements and machine learning are described in the originally filed specification fig 1, 7, and paragraphs [68-81]. Based on the considered passages the technological elements are merely generic recitations to implement the abstract idea. The claim elements and modules are merely provided as modules. There is no recited or claimed function to perform the recited modules. Providing modules is just providing generic technological elements to implement the abstract idea (real estate transaction). There is no technological improvement or specific algorithm recited beyond stating that the modules are within the system. While there are specific machine learning techniques disclosed in the specification, there is no specific claim language nor description as to how the system analyzes using a machine learning model. Claiming a random forest approach is further considered generic model as the system does not perform nor provide functional language in terms of calculating, determining, or providing any aspects beyond generically providing the module within the claimed invention.
Further additional elements are wherein the machine learning model employing random forest approach receives sales data from MLS listing site and estimate the current and future market value based on weekly and/or monthly data of sales of comparable houses with transfer prices in an area within, and wherein one or more artificial neural network employed in the machine learning model increase accuracy of market value of the real-estate by comparing obtained values of accuracy of real-estate valuation with values of accuracy obtained from regression analysis. The regression and random forest approach merely receive data and compares information. The increases accuracy is an intended result of the comparison and the received MLS information (and further receiving MLS data is within the identified abstract idea). There is no specific algorithm or model steps to achieve the increased accuracy or estimating beyond receiving and comparing information. The machine learning and neural network are not technological improvements and merely use generic technology to implement the abstract idea. Therefore, the claimed model is merely a generic analysis technique to implement the data modules. Refer to MPEP 2106.05(f) and 2106.05(h).
Step 2(b) considers the additional elements with respect to whether they are significantly more than the identified abstract idea. The additional elements are a machine learning model, wherein the data processing module is configured to perform Natural Language Processing, wherein the machine learning model further comprises a random forest approach; and the plurality of technological elements (processor, storage, program instructions, and data processing modules). The technological elements and machine learning are described in the originally filed specification fig 1, 7, and paragraphs [68-81]. Based on the considered passages the technological elements are merely generic recitations to implement the abstract idea. The claim elements and modules are merely provided as modules. There is no recited or claimed function to perform the recited modules. Providing modules is just providing generic technological elements to implement the abstract idea (real estate transaction). There is no technological improvement or specific algorithm recited beyond stating that the modules are within the system. While there are specific machine learning techniques disclosed in the specification, there is no specific claim language nor description as to how the system analyzes using a machine learning model. Claiming a random forest approach is further considered generic model as the system does not perform nor provide functional language in terms of calculating, determining, or providing any aspects beyond generically providing the module within the claimed invention. Therefore, the claimed model is merely a generic analysis technique to implement the data modules. Refer to MPEP 2106.05(f) and 2106.05(h).
Dependent claims 3-10 and 12-20 are merely describing further aspects of the identified abstract idea without additional elements beyond those considered for the independent claims. The dependent claims merely describe additional data aspects for the system to analyze as inputs including properties by type, homes below market value or a cash offer, highly rated sellers, grouping properties based on geographical characteristics (school district, zip code, city information), cost-related characteristics (total price, price per square foot, and price per room), and comparables, and having the input data comprise a predictive analysis that is within the consideration of the machine learning model being generic technological models to implement the abstract idea.
The claimed invention describes an abstract idea without significantly more or transformed into a practical application and therefore claims 1 and 3-20 are rejected under 35 USC 101 for being directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, further in view of Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], and Charuk et al [7,333,943], hereafter Charuk, and Cheng et al [2014/0316999], hereafter Cheng.
Regarding claim 1, Goodrich discloses a system, comprising: a computing environment including one or more computer processors and at least one computer- readable storage medium operably coupled to the one or more computer processors and having program instructions stored therein, the one or more computer processors being operable to execute the program instructions to perform an ecommerce real estate marketplace and platform (Paragraphs [4-9 and 30-36]; Goodrich discloses a system that provides computer processing and other elements for a real estate marketplace and platform for buyers, sellers, and others to search for properties and interact.); 
a data aggregation component configured to integrate input data from an end user of the e-commerce real estate marketplace and platform regarding at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction, 
wherein the end user is logged into a website or a mobile application on a device (Fig 3C and paragraphs [23-33]; Goodrich discloses that the buyer logs into a webpage and sets up a profile (buyer interpreted as end user). The platform integrates the buyer data, seller data, and ancillary services (MLS, tax assessor property information, and recent sales) to analyze and provide properties within the discovery engine. The interpretation of the ancillary services is based on originally filed specification [30] that describes the ancillary services as financing and/or banking information, legal information and related real estate services and tax assessor database is legal information and MLS is a related real estate service.); 
a plurality of data processing modules configured to analyze the input data (Paragraphs [23-30]; Goodrich discloses a “discovery engine” that analyzes the input data to match properties between buyers and sellers.):
establishing an online profile for one or more users, enabling accurate analysis of property details (Paragraphs [23-33]; Goodrich discloses the profile to better match properties between buyers and sellers within the discovery engine.), 
enabling secure communications between buyers and sellers (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis.), 
facilitating offers and acceptances of real estate contracts (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis which also has the buyer contact, exchange money, and transfer property (interpreted as facilitate offers and acceptances).), and 
a transaction completion component configured to generate one or more documents that demonstrate completion of a real estate transaction (Figs 4G-4H and paragraphs [46-47]; Goodrich discloses exchanging money and transferring property in terms of transaction completion.).  
Goodrich discloses the above-enclosed limitations, however, Goodrich does not specifically disclose the machine learning model for analyzing input data, or the specific modules for detecting and preventing fraud and tokenizing words with respect to simplified Chinese, traditional Chinese, and English and then linking these words together;
Jost teaches a plurality of data processing modules configured to analyze the input data in a machine learning model for [FIG 8-10 and Column 5 line 44 to Column 6 line 67] a similar real estate system that provides real estate appraisal using neural networks (interpreted as machine learning) based on different input data. The combination is based on Goodrich disclosing the discovery engine that provides the input data and Jost teaching a similar searching system using neural networks that would utilize the input data from Goodrich to provide a better matching system based on user inputs (profile, facilitating offers, and secure communications). 
Further, Jost teaches [Column 14 lines 16-58] the similar transactions to the point of analyzing the data to determine if the property sale is within a recommended range to proceed with the loan (similar to Goodrich having the inputs for facilitating the sale and offer acceptances). Thus, Jost teaches the modules as input within Goodrich, so the combination is that Jost would combine the neural network modeling with the specific input elements of Goodrich to combine and provide better property recommendations as Jost teaches, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic specificity that varies according to the amount of data available at each of several successively larger geographic areas. In this way the models (908) are able to capture local neighborhood characteristics without unduly reducing sample sizes, which would reduce reliability and predictability” [Column 2 lines 38-47].
wherein one or more artificial neural network employed in the machine learning model increase accuracy of market value of the real-estate by comparing obtained values of accuracy of real-estate valuation with values of accuracy obtained from regression analysis (C5:44 to C6:22 and C12:61 to C14:13; Jost teaches aspects of using regression analysis with actual home valuation data to produce an error range to train the neural network (interpreted as increase accuracy) {further shown in C1:31 to C2:27}.).
Goodrich discloses a computer system with user profiles, webpage search, and a discovery engine for matching profile with properties to facilitate between a buyer and a seller and Jost teaches a similar real estate platform system that provides neural networks to analyze input data to provide real estate matching and facilitating between buyers and sellers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the ability for the matching and other system inputs to be analyzed using neural networks as taught by Jost since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Jost specifically states, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic specificity that varies according to the amount of data available at each of several successively larger geographic areas. In this way the models (908) are able to capture local neighborhood characteristics without unduly reducing sample sizes, which would reduce reliability and predictability” [Column 2 lines 38-47].
The combination teaches a neural network system that analyzes user input for property matching and facilitating offers and acceptances, however, the combination does not specifically teach the specific modules for detecting and preventing fraud and tokenizing words with respect to simplified Chinese, traditional Chinese, and English and then linking these words together;
Domenikos teaches detecting and preventing fraudulent activity (Paragraphs [159-167]; Domenikos teaches a similar real estate platform system that provides fraud detection and prevention based on credit card and social security numbers. This is based on the originally filed specification paragraphs [68] that describes the fraud being, “to prevent banking fraud, wire fraud, credit card fraud, source of fund fraud, fraudulent development projects, etc. by users” and thus Domenikos teaches the fraud within the broadest reasonable interpretation in light of the specification. It would be obvious for one of ordinary skill in the art to combine Domenikos’ fraud detection with the combination real estate platform as the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).).
The combination teaches the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances and Domenikos teaches a similar real estate system that provides fraudulent detection and prevention within a machine learning element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances of the combination to include the ability to have fraud detection and prevention within a similar real estate module that uses machine learning as taught by Domenikos since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose tokenizing words in Chinese and English and linking the words together; 
Och teaches wherein the analyzing of input data further comprises tokenizing words Chinese and English separately, and then linking these words together (Paragraphs [50-56 and 60-64]; Och teaches a translation system that provides Chinese and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.).
wherein the data processing module is configured to perform Natural language processing to extract information from the input data of the end user (Fig 2 and paragraphs [44-50 and 160-164]; Och teaches that the translation elements provide input extraction and natural language processing to provide a machine translation of the words.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to have a module for translation of Chinese and English and natural language processing of inputs to be within the modules as taught by Och since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
The combination teaches the above-enclosed limitations regarding a real estate system that provides different functions and elements, however, the combination does not specifically teach that the system provides a machine learning model of random forest approach to estimate current market value of the real estate;
Cheng teaches wherein the machine learning model further comprises a random forest approach to estimate the current market value and future market value of the real estate, wherein the machine learning model employing random forest approach receives sales data from MLS listing site and estimate the current and future market value based on weekly and/or monthly data of sales of comparable houses with transfer prices in an area within (Figs 2, 4A, 4B, 7, 8, and paragraphs [31-35 and 39-49]; Cheng teaches a similar real estate system that provides a random forest valuation model that provides accurate home valuations based on different attributes. Cheng teaches that the model includes market values from current sales the past 60 days (interpreted as weekly and monthly data) in a geographic area (interpreted through the neighborhood, school district, and other attributes for location/geographic area). Cheng further shows that the random forest is for estimating the price of the house that is going on the market (interpreted as future home value further shown in [73-80]). The interpretation is that random forest models in and of themselves are supervised machine learning method and thus using random forest approach is a machine learning model with a random forest approach. The interpretation of the future market value is based on the user’s estimate using current market estimates (shown in figure 10 and paragraphs [67-70]).);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate system that provides translation, fraudulent activity, and other real estate functions of the combination the ability to have real estate valuation using random forest machine learning as taught by Cheng since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the random forest valuation provides an accurate value that does not rely on homes having been sold and does not require a professional appraiser which can introduce subjective bias [Cheng 35]. 
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose a document generated for transaction completed (Goodrich discloses property exchanged and money transferred but not the specific nature of a document generated).
Charuk teaches [C2:36-58 and C20:13 to C22:31] a specific document is generated based on the accepted offer, wherein the document is delivered to the end user. Charuk teaches the specific elements of an offer document [C20:13-54], the generation of an offer documents [C:21 lines 24-48 and C:22 Lines 12-31], and then a contract document is generated based on the accepted offer document, where the finished contract document is communicated (interpreted as deliver) to the buyer [C21:48 to C22:10]. It would be obvious to combine as the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as taught by Charuk since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
Regarding claim 3, the combination teaches the above-enclosed limitations;
 	Och further teaches wherein the tokenizing is performed via language processing and clustering (Paragraphs [85-92]; Och teaches that the translation involves language processing and key/value pairs for automatic translation (interpreted as clustering).).  
Regarding claim 4, the combination teaches the above-enclosed limitations; 
Goodrich further discloses where the analyzing of input data further comprises classifying properties by type (Paragraphs [19-22]; Goodrich discloses that the input data includes property type (townhouse, flat, high-rise, condominium).).
Regarding claim 11, Goodrich discloses a method integrating input data from an end user of the e-commerce real estate marketplace and platform regarding at least one real estate buyer, at least one real estate seller, and a plurality of ancillary services related to executing a real estate transaction, wherein the end user is logged into a website or a mobile application on a device (Fig 3C and paragraphs [23-33]; Goodrich discloses that the buyer logs into a webpage and sets up a profile (buyer interpreted as end user). The platform integrates the buyer data, seller data, and ancillary services (MLS, tax assessor property information, and recent sales) to analyze and provide properties within the discovery engine. The interpretation of the ancillary services is based on originally filed specification [30] that describes the ancillary services as financing and/or banking information, legal information and related real estate services and tax assessor database is legal information and MLS is a related real estate service.); 
analyzing the input data for (Paragraphs [23-30]; Goodrich discloses a “discovery engine” that analyzes the input data to match properties between buyers and sellers.): 
establishing an online profile for one or more users, enabling accurate analysis of property details (Paragraphs [23-33]; Goodrich discloses the profile to better match properties between buyers and sellers within the discovery engine.), 
enabling secure communications between buyers and sellers (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis.), 
facilitating offers and acceptances of real estate contracts (Paragraphs [46-47]; Goodrich discloses a “private market” that enables buyers and sellers to facilitate communication based on the matching analysis which also has the buyer contact, exchange money, and transfer property (interpreted as facilitate offers and acceptances).), 
Goodrich discloses the above-enclosed limitations, however, Goodrich does not specifically disclose the machine learning model for analyzing input data, or the specific modules for detecting and preventing fraud and tokenizing words with respect to simplified Chinese, traditional Chinese, and English and then linking these words together, and generating a document demonstrating completion of transaction;
Jost teaches a plurality of data processing modules configured to analyze the input data in a machine learning model for [FIG 8-10 and Column 5 line 44 to Column 6 line 67] a similar real estate system that provides real estate appraisal using neural networks (interpreted as machine learning) based on different input data. The combination is based on Goodrich disclosing the discovery engine that provides the input data and Jost teaching a similar searching system using neural networks that would utilize the input data from Goodrich to provide a better matching system based on user inputs (profile, facilitating offers, and secure communications). 
Further, Jost teaches [Column 14 lines 16-58] the similar transactions to the point of analyzing the data to determine if the property sale is within a recommended range to proceed with the loan (similar to Goodrich having the inputs for facilitating the sale and offer acceptances). Thus, Jost teaches the modules as input within Goodrich, so the combination is that Jost would combine the neural network modeling with the specific input elements of Goodrich to combine and provide better property recommendations as Jost teaches, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic specificity that varies according to the amount of data available at each of several successively larger geographic areas. In this way the models (908) are able to capture local neighborhood characteristics without unduly reducing sample sizes, which would reduce reliability and predictability” [Column 2 lines 38-47].
wherein one or more artificial neural network employed in the machine learning model increase accuracy of market value of the real-estate by comparing obtained values of accuracy of real-estate valuation with values of accuracy obtained from regression analysis (C5:44 to C6:22 and C12:61 to C14:13; Jost teaches aspects of using regression analysis with actual home valuation data to produce an error range to train the neural network (interpreted as increase accuracy) {further shown in C1:31 to C2:27}.).
Goodrich discloses a computer system with user profiles, webpage search, and a discovery engine for matching profile with properties to facilitate between a buyer and a seller and Jost teaches a similar real estate platform system that provides neural networks to analyze input data to provide real estate matching and facilitating between buyers and sellers. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform using profile to match buyer and seller of Goodrich to include the ability for the matching and other system inputs to be analyzed using neural networks as taught by Jost since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as Jost specifically states, “The predictive models (908) generate these estimates based on learned relationships among variables describing individual property characteristics (905). The models (908) also learn relationships between individual property characteristics (905) and area characteristics (906). Area characteristics (906) are stored and applied at a level of geographic specificity that varies according to the amount of data available at each of several successively larger geographic areas. In this way the models (908) are able to capture local neighborhood characteristics without unduly reducing sample sizes, which would reduce reliability and predictability” [Column 2 lines 38-47].
The combination teaches a neural network system that analyzes user input for property matching and facilitating offers and acceptances, however, the combination does not specifically teach the specific modules for detecting and preventing fraud and tokenizing words with respect to simplified Chinese, traditional Chinese, and English and then linking these words together, and generating a document demonstrating completion of transaction;
Domenikos teaches detecting and preventing fraudulent activity (Paragraphs [159-167]; Domenikos teaches a similar real estate platform system that provides fraud detection and prevention based on credit card and social security numbers. This is based on the originally filed specification paragraphs [68] that describes the fraud being, “to prevent banking fraud, wire fraud, credit card fraud, source of fund fraud, fraudulent development projects, etc. by users” and thus Domenikos teaches the fraud within the broadest reasonable interpretation in light of the specification. It would be obvious for one of ordinary skill in the art to combine Domenikos’ fraud detection with the combination real estate platform as the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).).
The combination teaches the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances and Domenikos teaches a similar real estate system that provides fraudulent detection and prevention within a machine learning element.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the real estate platform with respect to a neural network that analyzes input data regarding profiles and buyer/seller information for property matching and facilitating offers/acceptances of the combination to include the ability to have fraud detection and prevention within a similar real estate module that uses machine learning as taught by Domenikos since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the fraud detection would prevent a person using fraudulent identification to proceed with a high transaction cost (property buying).
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose tokenizing words in Chinese and English and linking the words together, and generating a document demonstrating completion of transaction; 
Och teaches wherein the analyzing of input data further comprises tokenizing words in Chinese and English separately, and then linking these words together (Paragraphs [50-56 and 60-64; Och teaches a translation system that provides simplified Chinese, traditional Chinese, and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.).
wherein the data processing module is configured to perform Natural language processing to extract information from the input data of the end user (Fig 2 and paragraphs [44-50 and 160-164]; Och teaches that the translation elements provide input extraction and natural language processing to provide a machine translation of the words.); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform with buyer/seller matching using machine learning with other modules of the combination the ability to have a module for translation of Chinese and English and natural language processing of inputs to be within the modules as taught by Och since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.
The combination teaches the above-enclosed limitations regarding a real estate system that provides different functions and elements, however, the combination does not specifically teach that the system provides a machine learning model of random forest approach to estimate current market value of the real estate;
Cheng teaches wherein the machine learning model further comprises a random forest approach to estimate the current market value and future market value of the real estate, wherein the machine learning model employing random forest approach receives sales data from MLS listing site and estimate the current and future market value based on weekly and/or monthly data of sales of comparable houses with transfer prices in an area within (Figs 2, 4A, 4B, 7, 8, and paragraphs [31-35 and 39-49]; Cheng teaches a similar real estate system that provides a random forest valuation model that provides accurate home valuations based on different attributes. Cheng teaches that the model includes market values from current sales the past 60 days (interpreted as weekly and monthly data) in a geographic area (interpreted through the neighborhood, school district, and other attributes for location/geographic area). Cheng further shows that the random forest is for estimating the price of the house that is going on the market (interpreted as future home value further shown in [73-80]). The interpretation is that random forest models in and of themselves are supervised machine learning method and thus using random forest approach is a machine learning model with a random forest approach. Cheng also teaches [69-72] that the model uses weekly and monthly models for raw valuation and new iterations (interpreted future) are weighted and based on nearness of selling price.);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate system that provides translation, fraudulent activity, and other real estate functions of the combination the ability to have real estate valuation using random forest machine learning as taught by Cheng since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the random forest valuation provides an accurate value that does not rely on homes having been sold and does not require a professional appraiser which can introduce subjective bias [Cheng 35].
The combination teaches the above-enclosed limitations, however, the combination does not specifically disclose a document generated for transaction completed (Goodrich discloses property exchanged and money transferred but not the specific nature of a document generated) and delivering the document to the end user.
Charuk teaches [C2:36-58 and C20:13 to C22:31] a specific document is generated based on the accepted offer, wherein the document is delivered to the end user. Charuk teaches the specific elements of an offer document [C20:13-54], the generation of an offer documents [C:21 lines 24-48 and C:22 Lines 12-31], and then a contract document is generated based on the accepted offer document, where the finished contract document is communicated (interpreted as deliver) to the buyer (interpreted as end user) [C21:48 to C22:10]. It would be obvious to combine as the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
It would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching that provides property exchange of the combination the ability for a document to be produced for transaction completion as taught by Charuk since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the document is a legal element that signifies the property transfer and transaction completion which would be obvious to combine as the document provides written proof of sale that would allow legal claims to property.
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Och further teaches wherein the analyzing of input data further comprises tokenizing words in Chinese and English separately, and then linking these words together (Paragraphs [50-56 and 60-64; Och teaches a translation system that provides Chinese and English translations to documents using tokenization and mapping (interpreted as linking) using n-gram analysis (interpreted as machine learning). It would be obvious to include the translation elements within the real estate matching and facilitating offers using machine learning as the translation provides more inclusivity with a global market to ensure all parties have documents/contracts within natural language to process correctly.).  
Regarding claim 13, the combination teaches the above-enclosed limitations;
 	Och further teaches wherein the tokenizing is performed via language processing and clustering (Paragraphs [85-92]; Och teaches that the translation involves language processing and key/value pairs for automatic translation (interpreted as clustering).).  
Regarding claim 14, the combination teaches the above-enclosed limitations; 
Goodrich further discloses where the analyzing of input data further comprises classifying properties by type (Paragraphs [19-22]; Goodrich discloses that the input data includes property type (townhouse, flat, high-rise, condominium).).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], and Charuk et al [7,333,943], hereafter Charuk, and Cheng et al [2014/0316999], hereafter Cheng, further in view of Thomas et al [2012/0246024], hereafter Thomas.
Regarding claim 5, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering desirable investments by analyzing below market price or a cash offer;
 	Thomas teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing features including a below market price or a cash offer with quick sale (Paragraph [59]; Thomas teaches a similar real estate platform system that provides the buyer with information such as homes below market value.).  
	The combination teaches a real estate platform that provides buyer and seller matching using machine learning and other aspects to complete a transaction and Thomas teaches a similar real estate system that provides properties below market value. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the below market value provides a potential buyer with immediate equity within the property and great investment within the market. 
	Therefore, from this teaching of Thomas, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas for the purposes of  the below market value provides a potential buyer with immediate equity within the property and great investment within the market.
Regarding claim 15, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering desirable investments by analyzing below market price or a cash offer;
 	Thomas teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing features including a below market price or a cash offer with quick sale (Paragraph [59]; Thomas teaches a similar real estate platform system that provides the buyer with information such as homes below market value.).  
	The combination teaches a real estate platform that provides buyer and seller matching using machine learning and other aspects to complete a transaction and Thomas teaches a similar real estate system that provides properties below market value. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the below market value provides a potential buyer with immediate equity within the property and great investment within the market. 
	Therefore, from this teaching of Thomas, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate platform and matching system for buyer and seller to complete a transaction of the combination the ability for the system to have properties below market value as taught by Thomas for the purposes of  the below market value provides a potential buyer with immediate equity within the property and great investment within the market.
Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], and Charuk et al [7,333,943], hereafter Charuk, and Cheng et al [2014/0316999], hereafter Cheng, further in view of Lyons [2013/0041841].
Regarding claim 6, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering based on analyzing highly rated sellers; 
Lyons teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing highly rated sellers (Fig 1, 14, and paragraphs [98-100]; Lyons teaches a similar real estate system that discloses an agent (interpreted as seller) and lender review rating based on experience and previous terms. It would be obvious to combine with the real estate platform that matches buyers with sellers of the combination with the ability of the seller rating as the seller rating provides the buyer with the ability to choose the proper agent based on his/her needs for the sale transaction.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the rating of agents provides the user the most information to select based on his/her needs for the sale transaction [Lyons 100].
Therefore, from this teaching of Lyons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons for the purposes of  the rating of agents provides the user the most information to select based on his/her needs for the sale transaction [Lyons 100].
Regarding claim 7, the combination teaches the above-enclosed limitations;
Goodrich further discloses wherein the analyzing of input data further comprises grouping properties according to geographical characteristics, cost-related characteristics, and recent sales or comparables (Paragraphs [18-19 and 31-35; Goodrich discloses analyzing and ranking properties based on location [19; 31], recent sales history [31], financial qualifications [35], and price range for buyer [18].).  
Regarding claim 8, the combination teaches the above-enclosed limitations; 
Goodrich further discloses wherein the geographical characteristics further comprise school district, zip code, and city information (Paragraphs [19 and 31-32]; Goodrich discloses school ratings, specific address of the property (which would include zip code), proximity to a location (interpreted as city information), mountain, city, or water view (interpreted as city information), near a grocery store (interpreted as city information), and near a hotel (interpreted as city information).).  
Regarding claim 16, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose filtering based on analyzing highly rated sellers; 
Lyons teaches wherein the classification of properties by type further comprises filtering desirable investments by analyzing highly rated sellers (Fig 1, 14, and paragraphs [98-100]; Lyons teaches a similar real estate system that discloses an agent (interpreted as seller) and lender review rating based on experience and previous terms. It would be obvious to combine with the real estate platform that matches buyers with sellers of the combination with the ability of the seller rating as the seller rating provides the buyer with the ability to choose the proper agent based on his/her needs for the sale transaction.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the rating of agents provides the user the most information to select based on his/her needs for the sale transaction [Lyons 100].
Therefore, from this teaching of Lyons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention in the buyer-seller matching system platform with input data to best select properties and other elements for a transaction completion of the combination the ability to include seller ratings as taught by Lyons for the purposes of  the rating of agents provides the user the most information to select based on his/her needs for the sale transaction [Lyons 100].
Regarding claim 17, the combination teaches the above-enclosed limitations;
Goodrich further discloses wherein the analyzing of input data further comprises grouping properties according to geographical characteristics, cost-related characteristics, and recent sales or comparables (Paragraphs [18-19 and 31-35; Goodrich discloses analyzing and ranking properties based on location [19; 31], recent sales history [31], financial qualifications [35], and price range for buyer [18].).  
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Goodrich further discloses wherein the geographical characteristics further comprise school district, zip code, and city information (Paragraphs [19 and 31-32]; Goodrich discloses school ratings, specific address of the property (which would include zip code), proximity to a location (interpreted as city information), mountain, city, or water view (interpreted as city information), near a grocery store (interpreted as city information), and near a hotel (interpreted as city information).).
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodrich [2016/0292763], in view of Jost et al [5,361,201], hereafter Jost, Domenikos et al [2008/0103800], hereafter Domenikos, Och et al [2013/0046530], Charuk et al [7,333,943], hereafter Charuk, and Cheng et al [2014/0316999], hereafter Cheng, and Lyons [2013/0041841], further in view of Patel et al [2015/0081497], hereafter Patel.
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Lyons further teaches wherein the cost-related characteristics further comprise total price, price per square foot, (Fig 8 and paragraphs [65-68]; Lyons teaches cost characteristics that includes total price (Fig 8) and an estimate value that is based on price per sq. foot [65-68].).  
The combination teaches price per sq. foot and total price, however, the combination does not specifically disclose price per room.
Patel teaches and price per number of rooms (Paragraphs [73-84]; Patel teaches that a similar real estate platform uses historical data to provide property information such as PPR (price per room). It would be obvious to combine the price per room of Patel within the other cost related data of the combination as price per room is further information that provides better matches and sellers with greater information to effectively price their property.).
The combination teaches that the cost characteristics include total price and price per square foot and Patel teaches price per room within a similar real estate system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as price per room is further information that provides better matches and sellers with greater information to effectively price their property.
Therefore, from this teaching of Patel, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel for the purposes of price per room is further information that provides better matches and sellers with greater information to effectively price their property.
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Jost further teaches where in the analyzing of input data further comprises a predictive analysis as a data processing function to predict future behavior using existing data about past behavior (C7:5 to C10:45; Jost teaches using predictive modeling with error models with predictor variables that trains data sets which is interpreted as predict future behavior.).  
Regarding claim 19, the combination teaches the above-enclosed limitations; 
Lyons further teaches wherein the cost-related characteristics further comprise total price, price per square foot, (Fig 8 and paragraphs [65-68]; Lyons teaches cost characteristics that includes total price (Fig 8) and an estimate value that is based on price per sq. foot [65-68].).  
The combination teaches price per sq. foot and total price, however, the combination does not specifically disclose price per room.
Patel teaches and price per number of rooms (Paragraphs [73-84]; Patel teaches that a similar real estate platform uses historical data to provide property information such as PPR (price per room). It would be obvious to combine the price per room of Patel within the other cost related data of the combination as price per room is further information that provides better matches and sellers with greater information to effectively price their property.).
The combination teaches that the cost characteristics include total price and price per square foot and Patel teaches price per room within a similar real estate system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as price per room is further information that provides better matches and sellers with greater information to effectively price their property.
Therefore, from this teaching of Patel, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the real estate matching system between a buyer and seller to transact a property which includes cost characteristics of total price and price per square foot of the combination to include the ability of having price per room within the data as taught by Patel for the purposes of price per room is further information that provides better matches and sellers with greater information to effectively price their property.
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Jost further teaches where in the analyzing of input data further comprises a predictive analysis as a data processing function to predict future behavior using existing data about past behavior (C7:5 to C10:45; Jost teaches using predictive modeling with error models with predictor variables that trains data sets which is interpreted as predict future behavior.).

Response to Arguments
In response to the arguments filed October 31, 2022 on pages 6-11 regarding the 35 USC 101 rejection, specifically that the claimed invention is eligible based on the amended claim elements regarding the machine learning elements and random forest approach.
Examiner respectfully disagrees. 
The claim amendments are directed towards, “wherein the machine learning model employing random forest approach receives sales data from MLS listing site and estimate the current and future market value based on weekly and/or monthly data of sales of comparable houses with transfer prices in an area within, and wherein one or more artificial neural network employed in the machine learning model increase accuracy of market value of the real-estate by comparing obtained values of accuracy of real-estate valuation with values of accuracy obtained from regression analysis”. The arguments discuss that the claimed invention employs machine learning that requires manipulation of data to improve accuracy. The claims, as currently required, are not actively requiring the specific steps or model algorithms in terms of the estimation and valuation. The claims are merely receiving MLS information (weekly and/or monthly information) and estimating the current and future market. There is no specific technological improvement or algorithmic steps in terms of machine learning algorithm estimating. The claims merely describe generic analysis and generic modeling techniques that receive MLS data and estimate the valuation. The improved accuracy is also an intended result from the comparison of data between regression analysis and the obtained values. The system is not specifically training, providing a feedback loop, or other iterative, specific algorithmic process beyond receiving data and comparing. The receiving, comparison, and generic estimation also falls within the fundamental economic abstract idea. Real estate systems estimate and compare properties to discern property/housing values in terms of comparables, current valuation, estimated future valuation, and other aspects to provide clients (homebuyers) and other real estate professionals (loan writers/agents) with necessary information to price listings, estimate loan applications, and other aspects of the housing market. There is no specific technological improvement or algorithmic steps that are significantly more than the identified abstract idea nor are they transformative into a practical application. Refer to MPEP 2106.05(f) and 2106.05(h). Lacking any further arguments, claims 1 and 3-20 are maintaining the 35 USC 101 rejection, as considered above in light of the amended claim elements.
In response to the arguments filed October 31, 2022 on pages 11-13 regarding the 35 USC 103 rejection, specifically that the claimed invention is allowable over the cited prior art, further specifically in terms of Cheng.
Examiner respectfully disagrees. 
The arguments specifically discuss Cheng in light of the claim elements regarding the random forest approach for estimating home valuations. The arguments discuss that Cheng does not rely on homes being sold and that the claims require past and future sales data. First, Cheng specifically provides estimates based on comparables within the geographic area. Cheng uses random forest approach with the received information from homes sold to generate the random forest and error modeling within the appraisal system. As such, Cheng teaches the random forest approach that estimates using received data within an area of comparable homes. Further, the arguments discuss specification language that is not actively required within the claims, as currently written. The specification describes the future estimation using three and six months, but there is no specific claim language regarding the future estimation. The only required aspect of the estimation is weekly and/or monthly data of sales of comparable houses. Though the specification provides aspects including future 3 or 6 months of sales, that is not within the claims, as currently written. 
In terms of the further amended elements regarding the neural network improving accuracy based on the comparison, previously cited Jost teaches (C5:44 to C6:22 and C12:61 to C14:13) aspects of using regression analysis with actual home valuation data to produce an error range to train the neural network (interpreted as increase accuracy) {further shown in C1:31 to C2:27}. The error and model training are interpreted as the obtained values compared to the regression analysis and the error within the trained model is the intended result of the improved accuracy. As such, the amended claim elements are taught by the previously cited prior art elements Cheng and Jost, respectively. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Goodrich in view of Jost, Och, Domenikos, Charuk, and Cheng, and, where appropriate, in further view of Thomas, Lyons, and Patel. 
Lacking any further arguments, claims 1 and 3-20 are maintaining the 35 USC 103 rejection, as rejected above in light of the amended claim elements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith [2016/0292800] (real estate property valuation);
Bradley et al [8,548,905] (loan real estate valuation that includes future dates and other attributes within scoring analysis);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        /SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689